UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 05-4642



In Re:   JOHN A. WILLIAMS,



                                                            Petitioner.



                 On Petition for Writ of Mandamus.
                            (CR-02-535)


Submitted:   August 25, 2005                 Decided:   August 31, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John A. Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              John   A.   Williams    has   filed   a   petition   for   writ   of

mandamus seeking this court to compel the district court to recuse

itself from further proceedings relative to his criminal trial.

Mandamus is a drastic remedy, only to be granted in extraordinary

circumstances.       See In re Beard, 811 F.2d 818, 826 (4th Cir. 1987)

(citing Kerr v. United States Dist. Court, 426 U.S. 394 (1976)).

The party seeking mandamus relief has the heavy burden of showing

that he has no other adequate avenues of relief and that his right

to the relief sought is "clear and indisputable."                     Mallard v.

United States Dist. Court, 490 U.S. 296, 309 (1989) (quoting

Bankers Life & Casualty Co. v. Holland, 346 U.S. 379, 384 (1953));

Beard, 811 F.2d at 826.         Courts are extremely reluctant to grant a

writ of mandamus, and the decision is within the discretion of the

court addressing the application for the writ.              Beard, 811 F.2d at

827 (citations omitted).

              We find that Williams has not met his burden of proof

such   that    mandamus    is   the   proper   remedy     in   this   situation.

Mandamus is not a substitute for appeal, In re United Steelworkers,

595 F.2d 958, 960 (4th Cir. 1979), and Williams’ right to relief by

way of mandamus is not clear.          See Mallard, 490 U.S. at 309; In re

First Fed. Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).

Accordingly, while we grant Williams leave to proceed in forma

pauperis, we deny his request for mandamus.              We dispense with oral


                                       - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                  PETITION DENIED




                              - 3 -